                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,
                                                             Case No. 16-cr-20460
v.
                                                             HON. MARK A. GOLDSMITH
EDWIN MILLS, et al.,

            Defendants.
______________________________/

                          OPINION & ORDER
     DENYING DEFENDANT PATRICK JOHNSON’S MOTION TO STRIKE OVERT
                        ACTS 31 AND 32 (Dkt. 459)

       This matter is before the Court on Defendant Patrick Johnson’s motion to strike overt acts

31 and 32 from the second superseding indictment (Dkt. 459). The Government has filed a

response (Dkt. 514), to which Johnson replied (Dkt. 521).1 For the reasons discussed below, the

Court denies the motion.

                                       I. BACKGROUND

       A federal grand jury returned a second superseding indictment on February 28, 2018,

charging the eleven defendants in this case with various crimes, including alleged violations of the

Racketeering Influenced and Corrupt Organizations Act (the “RICO” Act), 18 U.S.C. § 1961 et

seq. See generally 2d Superseding Indictment (Dkt. 292). That indictment claims that Defendants

were members and associates of a criminal enterprise — the “6 Mile Chedda Grove” street gang

in Detroit — one of whose purposes was to “preserv[e] and protect[] the power, territory,

reputation, and profits of the enterprise through murder, robberies, intimidation, violence, and



1
  Because oral argument will not aid the decisional process, the motion will be decided based on
the parties’ briefing. See E.D. Mich. LR 7.1(f)(2).
                                                 1
threats of violence.” Id. at 2, 6. The indictment further alleges that the enterprise’s profits derived

primarily from the sale and distribution of controlled substances, including crack cocaine, heroin,

and morphine. Id. at 5. The alleged sale and distribution of controlled substances was not limited

to Michigan; gang members and associates purportedly sold and distributed controlled substances

in Ohio, Kentucky, Tennessee, Alabama, and West Virginia. Id.

       Defendant Patrick Johnson has been charged with one count of racketeering conspiracy in

violation of 18 U.S.C. § 1962(d). See 2d Superseding Indictment at 2. Although the second

superseding indictment lists a variety of both racketeering and overt acts committed by defendants

in furtherance of the conspiracy, including murder, robbery, and dealing in controlled substances,

the indictment specifically alleges six overt acts as to Johnson that reference his involvement with

controlled substances, firearms, and threats of violence:

               (18) On or about May 4, 2013, Patrick Johnson and Mario Jackson
               were together in a car in which marijuana was found in Troy,
               Michigan.

               (28) On or about August 17, 2014, Carlo Wilson uploaded to
               Facebook a photograph of Lomnil Thompson and Patrick Johnson,
               with a graphic that stated, “.B.R.O.S.FOR.LIFE.,” and with a title
               that stated, “BROS FOR LIFE !!!! #CheddaGroveBoys.”

               (31) On or about December 16, 2014, Carlo Wilson, Patrick
               Johnson, Mario Jackson, and 6 Mile member G confronted an
               unknown person, and during the confrontation Patrick Johnson and
               Mario Jackson brandished firearms in Harper Woods, Michigan.

               (32) On or about December 16, 2014, Carlo Wilson, Patrick
               Johnson, Mario Jackson, and 6 Mile member G were together in a
               car in which two loaded firearms and marijuana were found in
               Harper Woods, Michigan.

               (44) On or about July 20, 2015, Patrick Johnson possessed
               oxycodone in Alabama.

               (48) On or about September 12, 2015, 6 Mile member A uploaded
               to Facebook a photograph of Patrick Johnson and Devontae Russell

                                                  2
               displaying 6 Mile hand signs, with a title that stated, “Everytime I
               look at this picture I be like Damn I wish my #BROS was here Free
               #TAE #CANE #CHUCK.”

Id. at 13-15, 17-18.

                                II. STANDARD OF DECISION

       “Upon the defendant’s motion, the court may strike surplusage from the indictment or

information.” Fed. R. Crim. P. 7(d)).2 Rule 7(d) is “properly invoked when an indictment contains

nonessential allegations that could prejudicially impress the jurors.” United States v. Kemper, 503

F.2d 327, 329 (6th Cir. 1974); United States v. Berroa, 856 F.3d 141, 157 (1st Cir. 2017) (“Rule

7(d) serves to protect the defendant against immaterial or irrelevant allegations in an indictment,

which may be prejudicial.” (citation, quotation marks, and ellipses omitted)). Because this rule is

“strictly construed against striking surplusage,” Kemper, 503 F.2d at 329, a motion to strike

surplusage is disfavored and should only be granted if it is clear the language in the indictment is

both irrelevant and prejudicial, United States v. Neller, 229 F.3d 1154, at *2 (6th Cir. 2000) (Table)

(per curiam). A district court may strike irrelevant and prejudicial portions of an indictment,

including overt acts from a conspiracy count. Id.; United States v. Montour, 944 F.2d 1019, 1026

(2d Cir. 1991) (same).

                                        III. DISCUSSION

       A criminal defendant violates the RICO Act if he or she conspires to “conduct or

participate, directly or indirectly, in the conduct of [an] enterprise’s affairs through a pattern of

racketeering activity. . . .” 18 U.S.C. §§ 1962(c)-(d). In other words, to establish the offense of

racketeering conspiracy, the Government must prove the following four elements: (1) an




2
  Although Johnson’s motion does not reference Rule 7(d), the Court will assume this was merely
a simple oversight.
                                                  3
agreement, (2) to conduct or participate, (3) in an enterprise, (4) through a pattern of racketeering

activity. See Salinas v. United States, 522 U.S. 52, 62-63 (1997); see also United States v. Gills,

702 F. App’x 367, 373 (6th Cir. 2017). The phrase “pattern of racketeering activity” has a specific

definition in the RICO Act and requires at least two acts of “racketeering activity.” 18 U.S.C.

§ 1961(5).   “Racketeering activity,” in turn, is defined in § 1961(1) and includes a list of

specifically enumerated state and federal offenses. See, e.g., 18 U.S.C. § 1961(1)(A) (state

offenses); 18 U.S.C. §§ 1961(1)(B)-(G) (federal offenses).

       Johnson moves to strike overt acts 31 and 32 from the second superseding indictment.

According to Johnson, the commission of a firearms offense cannot be used to establish a pattern

of racketeering activity for purposes of the RICO Act because it is not included within the

definition of “racketeering activity” found in § 1961(1). Def. Mot. at 2. Because overt acts 31

and 32 involve the commission of firearms offenses, he claims that they are irrelevant to proving

racketeering activity and should be stricken. Id.

       In response, the Government asserts that Johnson has mistakenly confused “overt acts”

with “racketeering acts.” Racketeering acts are violations of crimes found in § 1961(1) and are

listed in the second superseding indictment with their corresponding statutory provisions. Gov’t

Resp. at 2 (citing 2d Superseding Indictment at 9-10). By contrast, an overt act is merely a

“discrete act or event in furtherance of a conspiracy that is listed in the indictment without statutory

language in its description . . . to provide a more complete picture of the enterprise and the charged

conduct.” Id. Although racketeering conspiracy requires proof that a conspirator would commit

at least two racketeering acts, it does not require proof of any overt act. Id. Because overt acts 31




                                                    4
and 32 are “not themselves required to constitute racketeering acts,” the Government maintains

that Johnson’s motion should be denied. Id. at 3.3 The Court agrees with the Government.

       Although Johnson is correct that the sort of firearms offenses he allegedly committed in

overt acts 31 and 32 are not among those offenses listed in § 1961(1), he misses the mark that they

should be stricken on that basis. For purposes of the RICO Act, a defendant can agree to a pattern

of racketeering activity without having committed or agreed to commit any predicate racketeering

acts himself. See Salinas, 522 U.S. at 66. Indeed, the offense of racketeering conspiracy does not

even require proof of any overt acts. Id. at 64 (“The RICO conspiracy statute, § 1962(d),

broadened conspiracy coverage by omitting the requirement of an overt act. . . .”); see also United

States v. Rios, 830 F.3d 403, 424 (6th Cir. 2016) (“Unlike a substantive RICO charge, a RICO

conspiracy charge does not require proof that the defendant committed any predicate acts and does

not even require proof that the defendant agreed to commit two predicate acts himself, or even that

any overt acts have been committed.” (citation and quotation marks omitted)). Instead, the

Government need only prove that defendants conspired to conduct or participate in the affairs of

the enterprise through a pattern of racketeering activity, Salinas, 522 U.S. at 62-63, which requires

at least two acts of racketeering specifically enumerated in §1961(1).

       Although an overt act is criminal in nature and may be a discrete act or event in furtherance

of a conspiracy, it is not an allegation of a racketeering act. See Beck v. Prupis, 529 U.S. 494,

506-507 (2000) (distinguishing between overt acts in furtherance of a conspiracy and racketeering




3
  The Government also appears to state, in the alternative, that these overt acts constitute evidence
of racketeering acts because overt act 31 relates to a threat or act of murder and overt act 32 relates
to an offense involving the dealing of controlled substances. See Gov’t Resp. at 3. Because it
agrees with the Government that these overt acts need not be evidence of racketeering activity and
may be alleged to provide a greater picture of the enterprise and the conspiracy in general, the
Court refrains from addressing whether the acts also constitute evidence of racketeering activity.
                                                  5
acts for purposes of a civil suit brought under 18 U.S.C. § 1964(c) based on a violation of

§ 1962(d)); accord United States v. Tello, 687 F.3d 785, 792, 796-797 (7th Cir. 2012) (addressing

what proof a § 1962(d) conspiracy charge requires and differentiating between predicate acts of

racketeering and overt acts); United States v. Yannotti, 541 F.3d 112, 129 (2d Cir. 2008) (holding

that “overt acts are not distinct offenses that must be proven to sustain a RICO conspiracy

conviction”). Nevertheless, the Government may find it beneficial to include such overt acts in an

indictment to present a more detailed picture of the scope and context of the conspiracy and a

defendant’s agreement to participate in that conspiracy. In other words, while an indictment must

allege that the defendants conspired to conduct the affairs of the enterprise through a pattern of

racketeering activity, it may allege the commission of overt acts in furtherance of the conspiracy.

       In this case, the Government alleges that each defendant, including Johnson, conspired to

conduct or participate, directly or indirectly, in the conduct of the 6 Mile Chedda Grove gang’s

affairs through a pattern of racketeering activity. See 2d Superseding Indictment at 8-9. The

Government further alleges that the defendants agreed that a conspirator would commit two acts

of racketeering activity, which purportedly included threats and acts of murder, robbery, and

dealing in controlled substances. Id. at 9-10. The Government then provides 59 overt acts in

furtherance of the conspiracy, id. at 10-20, six of which related to Johnson. Although overt acts

31 and 32 allege Johnson’s involvement with controlled substances, firearms, and threats of

violence, these acts need not themselves constitute racketeering acts. Nor is the Government

required to prove that these overt acts were committed to establish the offense of racketeering

conspiracy. Therefore, Johnson’s argument that these overt acts should be stricken lacks merit.4



4
  On one final note, Johnson appears to argue in his reply brief that even if overt acts 31 and 32
are relevant, they should be excluded under Federal Rule of Evidence 403 because “[a]ny remote
probative value the Government may try to conjure up is substantially outweighed by the danger
                                                 6
                                      IV. CONCLUSION

       For the reasons stated above, Johnson’s motion to strike (Dkt. 459) is denied.

       SO ORDERED.

Dated: October 26, 2018                                     s/Mark A. Goldsmith
       Detroit, Michigan                                    MARK A. GOLDSMITH
                                                            United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on October 26, 2018.

                                                            s/Karri Sandusky
                                                            Case Manager




of unfair prejudice, confusion of the real issues before the jury and will be a needless waste of
time.” Def. Reply at 2. Unfortunately, Johnson does not even cite Rule 403 or provide any caselaw
in support of his argument. Nor does he offer any sort of explanation as to why these overt acts
are irrelevant to the existence of a RICO conspiracy or why this evidence would amount to unfair
prejudice, confusion of the jury, or wasting time. Therefore, these conclusory and undeveloped
arguments of prejudice also lack merit.
                                                7
